           Case 1:20-cv-04629-ALC Document 16 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 10/27/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   ANTON LIVERPOOL,                                           :
                                                              :
                                                Plaintiff,    :   1:20-cv-04629 (ALC)
                                                              :
                     -against-                                :   ORDER
                                                              :
   CITY OF NEW YORK ET AL.,                                   :
                                                              :
                                            Defendants.       :
                                                              :
------------------------------------------------------------x :

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Defendant’s letter dated October 22, 2020 in response to this

Court’s August 26, 2020 Order. ECF No. 15.

        Defendant’s request for an extension until December 10, 2020 to identify John Does #6-9

is GRANTED. Defendant is hereby ORDERED to submit a status report on December 10, 2020.

         Defendant also requests Plaintiff provide a physical description of John Doe #3, who has

been described in the amended complaint as Deputy Warden of AMKC. The Court hereby

directs Mr. Liverpool to send the Court a letter by November 26, 2020 providing any

additional details on John Doe #3 he may have, including physical description, to the extent they

were not previously included in his amended complaint.

        Defendant is hereby ORDERED to serve this order on Plaintiff by first class mail and file

proof of service by October 30, 2020.



SO ORDERED.

Dated: October 27, 2020                                     ___________________________________
       New York, New York                                         ANDREW L. CARTER, JR.
                                                                  United States District Judge
